Citation Nr: 1200601	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-02 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an increased rating for type II diabetes mellitus, currently evaluated as 20 percent disabling.

2.  Entitlement to an initial compensable rating for hypertension.

3.  Entitlement to an initial compensable rating for bilateral cataracts.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.

This appeal to the Board of Veterans' Appeals (Board) arose from a June 2007 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee, that continued a 20 percent rating for diabetes mellitus and confirmed initial noncompensable ratings for the hypertension and cataracts.  The Veteran appealed those determinations.

In light of the fact the Veteran contested the initial evaluation of his hypertension and bilateral cataract disabilities, the Board has styled those issues as reflected.  See Fenderson v. West, 12 Vet. App. 119 (1999).


FINDINGS OF FACT

1.  The Veteran's service-connected diabetes mellitus requires insulin or other oral agents and a restricted diet, but not limitation or regulation of activities.

2.  The Veteran's hypertension has not manifested with diastolic pressure predominantly 100 more, or systolic pressure predominantly 160 or more, during the initial rating period.

3.  The Veteran's bilateral cataracts have manifested with corrected visual acuity of 20/20-2 in the right eye and 20/20 in the left eye during the initial rating period.


CONCLUSIONS OF LAW

1.  The requirements for an evaluation higher than 20 percent for type II diabetes mellitus are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.119, Diagnostic Code (DC) 7913 (2011).
2.  The requirements for an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.104, DC 7101.

3.  The requirements for an initial compensable rating for bilateral cataracts are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.84, DC 7913-6079.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The notice requirements of the VCAA, were met by letters dated in November 2006 and April 2007.  VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, as well as affording VA examinations.  See 38 C.F.R. § 3.159(c).  Neither the Veteran nor his representative has asserted that VA failed to assist the Veteran in any way.

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See id.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.

Governing Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  However, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as 'staged' ratings.  

Analysis

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Diabetes Mellitus.

The Veteran's service-connected diabetes mellitus has been rated by the RO under the provisions of DC 7913.  See 38 C.F.R. § 4.119.  Under this regulatory provision, a 20 percent rating is warranted for diabetes requiring insulin and a restricted diet, or oral hypoglycemic agents and a restricted diet; a 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities; a 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated; and, a 100 percent rating when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities), with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Historically, a January 2003 rating decision granted service connection for diabetes mellitus with an initial 20 percent rating, effective in July 2002.  VA received the Veteran's current claim for an increased rating in November 2006.

A November 2006 examination report reflects that the Veteran reported he was diagnosed with diabetes in 2004.  The Veteran reported a history of hypoglycemic reactions or ketoacidosis that did not require hospitalizations.  He reported further that he saw his diabetic care provider one to three times per month.  The Veteran reported he was instructed to follow a restricted diet, and he denied a restricted ability to perform strenuous activities.  The report notes that the Veteran is retired.

VA outpatient records for the period beginning in 2005, do not confirm hypoglycemic reactions or ketoacidosis.  They do note at times that the Veteran's diabetes was poorly controlled, primarily due to the Veteran's diet.  A December 2006 entry notes the Veteran's diabetes was under poor control due to noncompliance with both his medication and diet.  He was instructed to see his provider once a month until his blood sugar was at more acceptable levels.  There is no indication in the outpatient records that the Veteran was instructed to restrict his activities.  In fact, a July 2006 entry notes the Veteran injured his knee while mowing his grass with a push mower.  There is no indication he acted contrary to medical advice.

A January 2008 outpatient entry notes the Veteran's diabetes was stable, and he was to continue his current medication.  The Veteran underwent another examination for VA purposes in July 2008.  This showed the Veteran reported his current medication as Metformin 850 mg, which was taken orally, and he denied any side effects from the medication.  He denied any prior hospitalization for his diabetes as well as having experienced any hypoglycemic reactions or ketoacidosis.  As at the 2006 examination, the Veteran reported he was required to follow a restricted diet.
The examination report further reflects that the Veteran was restricted in his ability to perform strenuous activities, and the examiner discussed the need to avoid strenuous activity.  This subject was further discussed in an addendum where the examiner noted that, whether insulin or other oral agents is taken to control diabetes, diabetics should be aware of the possibility of experiencing hypoglyceminc attacks from engaging in strenuous activities or exposure to extreme temperatures, such as warm weather, for extended periods of time.  As a result, the examiner noted that he discussed that possibility as a generalized precaution with all of his patients.  The examiner also noted that the Veteran's diabetes was deemed controlled.

The Board finds that the preponderance of the evidence shows that the Veteran has not been required to restrict his activities due to his diabetes.  Thus, although the Veteran's diabetes mellitus manifests with two of the required three symptoms for the 40 percent rating, it does not manifest with all three, which is what the rating criteria require.  Camacho v. Nicholson, 21 Vet. App. 360, 363 (2007) (The 40 percent rating is conjunctive, which means that all conditions must exist simultaneously).  Hence, the Board finds that the Veteran's diabetes mellitus has more nearly approximated the assigned 20 percent rating throughout this current rating period.  38 C.F.R. §§ 4.1, 4.7, 4.119, DC 7319.  In the absence of regulation of activities, there is simply no basis for a higher rating at this time.  Further, there is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

Hypertension.

The January 2007 rating decision granted service connection for the hypertension as secondary to the diabetes mellitus with an initial noncompensable rating, effective in November 2006, the date of the Veteran's claim.

Under the applicable rating criteria, a 10 percent disability rating is warranted for diastolic pressure predominantly 100 or more or systolic pressure predominantly 160 or more; or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, DC 7101.  A 20 percent disability rating is warranted for diastolic pressure predominantly 110 or more or systolic pressure predominantly 200 or more.  Id.

The November 2006 examination report reflects the Veteran reported the onset of his hypertension as 2004, when elevated blood pressure readings were noted.  He reported further that his hypertension was treated with an Alpha blocker and Diovan.  The Veteran's blood pressure readings were 110/80, 112/80, and 110/80.  

The Veteran's outpatient records in 2004 show that in early July, the Veteran's blood pressure reading was 160/79, but three days later it was 122/61.  His diastolic pressure was consistently below 100.   

VA outpatient records for the period May to December 2007 show the highest systolic reading was 134, and the highest diastolic reading was 86.  A July 2008 examination report reflects that the Veteran's blood pressure reading was 150/96, 150/96/, and 150/94.  Thus, the evidence shows that while the Veteran requires continuous medication to control his hypertension, it has not manifested either currently or historically, diastolic pressure predominantly 100 or more, or systolic pressure predominantly 160 or more.  Thus, the Board finds the Veteran's hypertension has more nearly approximated the assigned noncompensable rating for the entire initial rating period.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.104, DC 7913-7101.  The benefit sought on appeal is denied.

As to the Veteran's assertion that his blood pressure would be elevated if not for his medication, the Board simply observes that the evaluation is based on what the records actually show, as opposed to what they might show under other circumstances.  




Cataracts.

The Veteran did not submit a claim for entitlement to service connection for cataracts.  The June 2007 rating decision reflects that, since cataracts is a known diabetic-related condition, the RO took cognizance of that fact and, based on the noted diagnosis in the Veteran's VA records, granted service connection, effective in August 2005.

The rating criteria require that preoperative cataracts be rated on the basis of visual impairment.  38 C.F.R. § 4.79, DC 6027.

August 2005 outpatient records note the Veteran's eyes were dilated, and the fundus showed healthy rim tissue.  There was no neovascularzation of the optic disk or cotton spot macular edema, and the macula was normal in both eyes.  Slit lamp showed the cornea was clear bilaterally, and the anterior chamber was deep and quiet.  The examiner noted that there was no evidence of diabetic retinopathy, but the Veteran had mild cataracts of both eyes, which he was told to monitor.  His corrected visual acuity for distance was 20/20-2 in the right eye, and 20/25 in the left.  In March 2006 the Veteran had no visual complaints.  The Veteran's corrected distance visual acuity was 20/20 bilaterally.  Slit lamp and fundus revealed no abnormality other than the cataracts.

The Veteran's April 2008 annual diabetic ocular check notes that the Veteran reported intermittent blurred vision, and that drops did provide some relief.  He also reported that his spectacles seemed to work well.  The Veteran's corrected distance visual acuity remained 20/20 bilaterally.  Slit lamp showed slightly thickened margins and reduced tear film.  Fundus showed immature cataracts and retinoschisis bilaterally.  The examiner noted the cataracts did not require treatment, but should be monitored, along with the retinoschisis.   

In light of the fact the preponderance of the evidence shows the Veteran's corrected distance visual acuity to be 20/20, his bilateral cataracts more nearly approximate the assigned noncompensable rating.  38 C.F.R. §§ 4.1, 4.7, 4.31, 4.79, DC 6027.  A compensable rating was not met or approximated, as both eyes manifest corrected visual acuity better than 20/40.  There is no factual basis for a staged rating for any part of the rating period.  The benefit sought on appeal is denied.

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claims, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the ratings that are assigned.  Additionally, there is no showing that the disabilities cause any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.  Accordingly, an extraschedular rating is not warranted. 


ORDER

Entitlement to an increased rating for type II diabetes mellitus is denied.

Entitlement to an initial compensable rating for hypertension is denied.

Entitlement to an initial compensable rating for bilateral cataracts is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


